United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-117035 ATLAS AMERICA PUBLIC #14-2004 L. P. (Name of small business issuer in its charter) Delaware 86-1111314 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company RExchange Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #14-2004 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months ended March 31, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statements of Cash Flows for the Three Months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 15-18 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS AMERICA PUBLIC #14-2004 L.P. BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 656,600 $ 1,242,100 Accounts receivable – affiliate 1,329,600 1,228,700 Short-term hedge receivable due from affiliate 996,200 1,288,800 Total current assets 2,982,400 3,759,600 Oil and gas properties, net 23,105,700 23,553,800 Long-term hedge receivable due from affiliate 625,300 842,000 $ 26,713,400 $ 28,155,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 14,000 $ 22,200 Short-term hedge liability due to affiliate 2,300 110,400 Total current liabilities 16,300 132,600 Asset retirement obligation 2,316,700 2,282,500 Long-term hedge liability due to affiliate 200 99,400 Partners’ capital: Managing general partner 7,048,100 7,512,000 Limited partners (5,256.95 units) 16,181,300 16,609,700 Accumulated other comprehensive income 1,150,800 1,519,200 Total partners' capital 24,380,200 25,640,900 $ 26,713,400 $ 28,155,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2009 2008 REVENUES Natural gas and oil $ 1,347,400 $ 2,108,900 Interest income 600 4,400 Total revenues 1,348,000 2,113,300 COSTS AND EXPENSES Production 451,200 596,100 Depletion 448,100 687,600 Accretion of asset retirement obligation 34,200 34,800 General and administrative 63,000 61,100 Total expenses 996,500 1,379,600 Net earnings $ 351,500 $ 733,700 Allocation of net earnings: Managing general partner $ 192,600 $ 380,100 Limited partners $ 158,900 $ 353,600 Net earnings per limited partnership unit $ 30 $ 67 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 7,512,000 $ 16,609,700 $ 1,519,200 $ 25,640,900 Participation in revenues and expenses: Net production revenues 313,700 582,500 — 896,200 Interest income 200 400 — 600 Depletion (87,300 ) (360,800 ) — (448,100 ) Accretion of asset retirement obligation (12,000 ) (22,200 ) — (34,200 ) General and administrative (22,000 ) (41,000 ) — (63,000 ) Net earnings 192,600 158,900 — 351,500 Other comprehensive loss — — (368,400 ) (368,400 ) Subordination (221,200 ) 221,200 — — Distributions to partners (435,300 ) (808,500 ) — (1,243,800 ) Balance at March 31, 2009 $ 7,048,100 $ 16,181,300 $ 1,150,800 $ 24,380,200 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 351,500 $ 733,700 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 448,100 687,600 Non-cash loss on derivative value (66,400 ) (4,900 ) Accretion of asset retirement obligation 34,200 34,800 Increase in accounts receivable – affiliate (100,900 ) (16,000 ) Decrease in accrued liabilities (8,200 ) (4,800 ) Net cash provided by operating activities 658,300 1,430,400 Cash flows from financing activities: Distribution to partners (1,243,800 ) (1,456,700 ) Net cash used in financing activities (1,243,800 ) (1,456,700 ) Net decrease in cash and cash equivalents (585,500 ) (26,300 ) Cash and cash equivalents at beginning of period 1,242,100 1,590,200 Cash and cash equivalents at end of period $ 656,600 $ 1,563,900 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #14-2004 L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #14-2004 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,518 Limited Partners. The Partnership was formed on May 3, 2004 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2009 and for the three months ended March 31, 2009 and 2008 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (”U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2009 and December 31, 2008, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $762,800 at March 31, 2009 and $932,400 at December 31, 2008, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #14-2004 L.P. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are recorded at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: March 31, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interest $ 1,417,900 $ 1,417,900 Wells and related equipment 66,172,400 66,172,400 67,590,300 67,590,300 Accumulated depletion (44,484,600 ) (44,036,500 ) $ 23,105,700 $ 23,553,800 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
